Citation Nr: 1546137	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for Crohn's disease, to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness and as secondary to PTSD.  

4.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that denied service connection for non-Hodgkin's lymphoma, Crohn's disease, a sleep disorder (listed as insomnia, claimed as a sleep disorder), and for a low back disability, all to include as due to an undiagnosed illness.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for posttraumatic stress disorder (PTSD).  He is also service-connected for a right knee disability (chondromalacia of the right knee), a cervical spine disability (arthritis of the cervical spine), a laceration scar of the left middle finger, and for tinnitus.  The Veteran contends that he had non-Hodgkin's lymphoma, Crohn's disease, a sleep disorder, and a low back disability that are all related to service, to include his service in the Persian Gulf War.  He specifically contends that he was diagnosed with non-Hodgkin's lymphoma in 2007 and that such disorder may have gone unnoticed before it was eventually diagnosed.  He also asserts that his symptoms of his Crohn's disease, as well as his sleep problems and low back problems, began during his period of service and have continued since that time.  The Veteran specifically reports that he was treated for low back complaints during service.  He further indicates, alternatively, that his sleep disorder is related to his service-connected PTSD.  

The Veteran is competent to report having bowel problems, sleep problems, and low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from December 1971 to December 1991.  His service personnel records indicate that he served in Southwest Asia during the Persian Gulf War.  

His service treatment records are essentially unavailable.  A few pages of Veteran's service treatment records that are of record indicate that he was treated for back complaints.  Such records do not show treatment for non-Hodgkin's lymphoma, Crohn's disease or any bowel complaints, or for any sleep complaints.  

An April 1975 treatment entry noted that the Veteran reported that he had pain in his back.  He stated that he slipped while going down steps and wrenched his back.  The impression was a mild strain.  

An April 1975 Medical Condition-Physical Profile Record indicated that the Veteran was to have no heavy lifting, straining, stooping, or prolonged marching, and that he was to have no physical training for one week.  The diagnosis was low back strain.  

A June 1983 treatment entry noted that the Veteran complained of low back pain since that morning.  He stated that he was doing sit-ups and heard something snap.  He maintained that he had sharp pain on motion and with deep inhalation.  The assessment was a suspected muscle strain.  Another June 1983 entry, two days later, related an assessment of mechanical low back pain.  

A subsequent June 1983 treatment entry indicated that the Veteran needed follow-up for a back profile.  The Veteran reported that his back pain had decreased since he was last seen.  The assessment was low back pain, improving.  

Post-service private and VA treatment records, as well as records from the Irwin Army Community Hospital in Kansas, indicate that the Veteran was treated for numerous disorders, including non-Hodgkin's lymphoma, Crohn's disease, and multiple bowel problems, to include a bowel perforation.  The Veteran was also treated for sleep problems, including insomnia, and low back problems, including lumbar spondylosis and arthritis of the lumbar spine.  

The Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for entitlement to service connection for non-Hodgkin's lymphoma, Crohn's disease, a sleep disorder, and for a low back disability, all to include as due to an undiagnosed illness.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Veteran has reported on several occasions that he is receiving disability benefits from the Social Security Administration (SSA).  In November 2011, a disc containing records from the SSA was obtained.  The Board notes, however, that the disc is apparently defective and the majority of such records cannot be reviewed.  The Board observes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claims, an additional attempt must be made to obtain those records.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for non-Hodgkin's lymphoma, Crohn's disease, sleep problems, and for low back problems since March 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  If a functioning disc containing records from the SSA cannot be properly associated with the Veteran's electronic files, request from the SSA complete copies of any medical and legal records related to any disability claim asserted by the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed non-Hodgkin's lymphoma, to include as due to an undiagnosed illness.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  
Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's non-Hodgkin's lymphoma is etiologically related to or had its onset during the Veteran's period of service, to include his service in the Persian Gulf War.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed Crohn's disease, to include as due to an undiagnosed illness.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must discuss any reports of continuity of symptoms since service and indicate whether it is at least as likely as not (a 50 percent or greater probability) that any bowel complaints can be attributed to known clinical diagnoses, to include Crohn's disease.  

If the examiner attributes any bowel complaints to known clinical diagnoses, to include Crohn's disease, the examiner must opine as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such condition is related to or had its onset in service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of bowel problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected PTSD, caused or aggravated any diagnosed bowel disorders, to include Crohn's disease.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

If aggravation of any diagnosed bowel disorders, to include Crohn's disease, by the Veteran's service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bowel disorder prior to aggravation by the PTSD.

Finally, if the Veteran's complaints of bowel symptoms cannot be attributed to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that the Veteran's bowel symptoms represent "objective indications of a qualifying chronic disability" due to undiagnosed illness.

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep disorder, to include as due to an undiagnosed illness.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must discuss any reports of continuity of symptoms since service and indicate whether it is at least as likely as not (a 50 percent or greater probability) that any sleep complaints can be attributed to known clinical diagnoses.  

If the examiner attributes any sleep complaints to known clinical diagnoses, the examiner must opine as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such conditions are related to or had their onset in service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected PTSD caused or aggravated any diagnosed sleep disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

If aggravation of any diagnosed sleep disorders by the Veteran's service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorder prior to aggravation by the PTSD.

Finally, if the Veteran's complaints of sleep disorder symptoms cannot be attributed to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that the Veteran's sleep disorder symptoms represent "objective indications of a qualifying chronic disability" due to undiagnosed illness.


The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed low back disability, to include as due to an undiagnosed illness.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must discuss any reports of continuity of symptoms since service and indicate whether it is at least as likely as not (a 50 percent or greater probability) that any low back complaints can be attributed to known clinical diagnoses.  

If the examiner attributes any low back complaints to known clinical diagnoses, the examiner must opine as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such conditions are related to or had their onset in service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for low back problems during service, as well as his reports of low back problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right knee disability caused or aggravated any diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

If aggravation of any diagnosed low back disabilities by the Veteran's service-connected right knee disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disability prior to aggravation by the service-connected right knee disability.  

Finally, if the Veteran's complaints of back joint and muscle symptoms cannot be attributed to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that the Veteran's back joint and muscle symptoms represent "objective indications of a qualifying chronic disability" due to undiagnosed illness.

The examination report must include a complete rationale for all opinions expressed.  

7.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




